Dissenting Opinion by
Me. Justice Musmanno :
Was tbe Court of Common Pleas of Philadelphia County empowered to issue an injunction against tbe defendants? I do not believe so. Tbe subject matter of this litigation is interstate commerce and foreign commerce, which are exclusively matters for Federal jurisdiction. Tbe pertinent tribunal here is tbe National Labor Relations Board. This, in a measure, was even recognized by plaintiffs. Tbe Philadelphia Marine Trade Association, writing to tbe Chairman of tbe I.L.A. Committee on March 7, 1955, said: “In tbe absence of an agreement between tbe International Longshoremen’s Association and tbe other union to arbitrate this dispute, tbe question of jurisdiction can be resolved only by tbe National Labor Relations Board.”
Tbe defendants have already charged the plaintiffs before tbe National Labor Relations Board with unfair labor practices in that tbe plaintiffs refused to *338bargain, in good faith with represenatives of the employees in accordance with Section 11(d) of the Articles of Agreement. With snch a charge pending, the State courts are ousted of jurisdiction. Mr. Chief Justice Stern, writing in the case of Garner v. Teamsters, C. & H., Loc. Union, 373 Pa. 19, 28, said: “It will thus be seen that the Labor Management Relations Act provided a complete remedy whenever there was a charge presented to it of an unfair labor practice, — immediate injunctive relief on petition of the Board, a final' hearing by the Board, a review of such order in the Federal court. In our opinion such provisions for a comprehensive remedy precluded any State action by way of a different or additional remedy for the correction of the identical grievance.”* In that case the Court of Common Pleas of Dauphin County had issued an injunction which prohibited the Teamsters Union from picketing the plaintiffs’ place of business. This Court, reversing the lower court, said through the Chief Justice: “It is our opinion, therefore, since the plaintiff employers in the present case were engaged in interstate commerce, and the charge made by them was that the defendant Union was engaged in an activity which was unlawful under the law of the State but which also constituted an unfair labor practice under the provisions of the Labor-Management Relations Act, and since that act provides an adequate and complete administrative remedy to prevent the continuance of such activity if the charge be substantiated, the Court of Common Pleas of Dauphin County had no jurisdiction to issue an injunction in this case against the defendant. Plaintiffs’ remedy must be sought by them in proceedings before the National Labor Relations Board, where an injunctive remedy, as previously *339pointed ont, is available.” (p. 30) The decision of our Court was affirmed by the Supreme Court of the United States which said, through Mr. Justice Jackson : “For a state to impinge on the area of labor combat designed to be free is quite as much an obstruction of federal policy as if the state were to declare picketing free for purposes or by methods which the federal Act prohibits.” (Garner v. Teamsters Union, 346 U. S. 485, 500.)
The Supreme Court of the United States further approved the Garner case in its decision in the Weber v. Anheuser-Busch, Inc. case (handed down on March 28, 1955, 23 LW 4150) and specifically declared that: “A State may not enjoin under its own labor statute conduct which has been made an 'unfair labor practice’ under the federal statutes.” In reviewing its decisions on the subject of Federal-State labor relations, the Court, speaking through Mr. Justice Frankfurter, said: “1. The Court has ruled that a State may not prohibit the exercise of rights which the federal Acts protect. Thus, in Hill v. Florida, 325 U. S. 538, the State enjoined a labor union from functioning until it had complied with certain statutory requirements. The injunction was invalidated on the ground that the Wagner Act included a 'federally established right to collective bargaining’ with which the injunction conflicted. International Union v. O’Brien, 339 U. S. 454, involved the strike-vote provisions of a state act which prohibited the calling of a strike until a specific statutory procedure had been followed. The state act was held to conflict not only with the procedure and other requirements of the Taft-Hartley strike provisions but also with the protection afforded by Sec. 7 of that Act. [footnote] In Amalgamated Association v. Wisconsin Employment Relations Board, 340 U. S. 383, the state court issued an injunction under a statute which made *340it a misdemeanor to interrupt by strike any essential public utility services. It was held that the state statute was invalid in that it denied a right which Congress had guaranteed under Sec. 7 of the Taft-Kwrtley Act — the right to strike peacefully to enforce union demands for wages, hours and working conditions.”
In the Annheuser-Busch case the respondent had filed a charge of unfair labor practice with the National Labor Relations Board and had obtained an injunction in the State Court. Although the Board ruled that no labor practice was involved, the Supreme Court held that the Board, and not the State court, was empowered to pass upon the issue, declaring: “. . . even if it were clear that no unfair labor practices were involved, it would not necessarily follow that the State was free to issue its injunction. If this conduct does not fall within the prohibitions of Sec. 8 of the TaftHartley Act, it may fall within the protection of Sec. 7, as concerted activity for the purpose of mutual aid or protection.
“Respondent itself alleged that the union conduct it was seeking to stop came within the prohibitions of the federal Act, and yet it disregarded the Board and obtained relief from a state court. It is perfectly clear that had respondent gone first to a federal court instead of the state court, the federal court would have declined jurisdiction, at least as to the unfair labor practices, on the ground that exclusive primary jurisdiction was in the Board. As pointed out in the Garner case, 346 U. S., at 491, the same considerations apply to the state courts.”
It appears to me that the Majority Opinion has failed to give due weight to the decisions and the reasoning therein by the Federal courts on the subject before us. For instance, the celebrated Judge Learned Hand, in the case of International Brotherhood v. Na*341tional Labor Rel. Bd., 181 F. 2d. 34, 36, said in 1950 that: “It is now abundantly established that in the Labor Relations Acts Congress meant to exercise to the fullest extent its power over interstate commerce ”
The Majority’s interpretation of Section 301 of the Labor Management Relations Act, as I view it, does not accord with the Congressional intention behind that legislation. In the case of Fay v. American Cystoscope Makers, Ind., et al., U. S. Dist. Ct. S.D., N.Y., 98 F. Supp. 278, 281, the plaintiff, as president of a labor union, brought suit in a New York state court alleging that the defendant employer, and others, had breached a collective bargaining contract. The defendant employer removed the action to the Federal District court, and the plaintiff sought to have it remanded. In rejecting the plaintiff’s motion, the Court, interpreting Section 301 of the Labor Management Relations Act, declared: “The suggestion that plaintiff should be permitted to compel defendant to litigate a federal claim in a state court when Congress has explicitly made available a federal forum is indefensible.”
The Majority is not inclined to assign to Section 301 of the LMRA the vital role it should play in this case. The Majority would seem to regard it only as an alternative remedy or as merely a matter of procedural choice. In reality, however, it creates a very substantive right of which those engaged in interstate commerce cannot be deprived without denial of due process. In Schatte v. International Alliance, 182 F. 2d 158, 164, the United States Court of Appeals, Ninth Circuit, said: “Section 301 was not enacted merely to provide a new forum for the enforcement of contracts theretofore enforceable solely in the state courts. . . . the wording of the section and its place in the TaftHartley Act demonstrates that the section was designed to protect interstate and foreign commerce by *342creating a new substantive liability, actionable in the federal courts, for the breach of a collective bargaining contract in an industry affecting interstate or foreign commerce.”
In the case of Shirley-Herman Co. v. Internatl. Hod Carriers, Etc., 182 F. 2d 806, where a claim for damages had been filed because of an asserted violation of a collective bargaining agreement, the defendant union asserted that the New York law requires the plaintiff to show bad faith and that an action could be maintained only if all the members of the union were jointly or severally liable. The Court held this argument irrelevant: “This contention is meaningful only on the view that Sec. 301 of the Labor Management Relations Act, 29 U.S.C.A. Sec. 185, merely conferred jurisdiction upon the federal courts to entertain the action, and that the substantive principles of law to be applied must be those of New York. But Sec. 301 goes further than defendant conceives; it created a remedy where none existed before and provided a forum in which to enforce it.”
In its opinion in this case the Majority relates what was omitted from the Labor Management Relations Act, but it is more important to consider what was retained. In the Shirley-Herman case the Court noted that: “... The report of the Senate Committee on Labor and Public Welfare, which considered this bill, noted that To encourage the making of agreements and to promote industrial peace through faithful performance by the parties, collective agreements affecting interstate commerce should be enforceable in the Federal courts.’ ”
But the lower court here ignored not only the letter of the Labor Management Relations Act, but also its spirit which aims at promoting, as stated in the Shirley-Herman case, industrial peace through the *343faithful performance of collective bargaining agreements affecting interstate commerce. An injunction is a violent measure that should only be utilized to prevent or repel a greater violence. It is for that reason that the Norris-LaGuardia Act and the Labor Anti-Injunction Acts have come close to completely outlawing injunctions in all labor disputes. Of course, Congress did enlarge, in the Labor-Management Relations Act, the scope of injunctive action where national security is involved, but it in no way lifted the bars against injunctions where a collective bargaining agreement was the subject of litigation. Since Federal legislation thus prohibits the Federal courts from issuing injunctions against employes in interstate commerce, it is not conceivable that State courts would have over interstate employes an injunctive jurisdiction which the United States courts do not possess.
The injunction in this case not only invaded the field of interstate commerce which is strictly Federal jurisdiction, but it went beyond even the provisions of the contract it was supposedly enforcing. Thus, it enjoined the defendants from refusing to supply men to the employers but the agreement is barren of any requirement that the Union supply men. Also, Sec. 206d of the Anti-Injunction Act excepts from its provisions “breach or violation of a valid subsisting labor agreement between an employer and ... the employees,” but the enjoining Court made the Philadelphia Marine Trade Association, which is not an employer, a beneficiary of the injunction. It also included, as a beneficiary, the National Sugar Refining Company which is not a party to the agreement at all.
The Majority cites in support of its position the cases of Alcoa Steamship Co., Inc. v. McMahon, 81 F. Supp. 541, Associated Telephone Co., Ltd. v. Communication Workers of America, C.I.O., 114 F. Supp. 334, *344and Castle & Cooke Terminals, Ltd. v. Local 137 of International Longshoremen’s and Warehousemen’s Union, 110 F. Supp. 247. Apparently the glasses through which I read reveal a text different from that found by the Majority for I do not see in any of these cases authority for the statement: “That State courts retain the jurisdiction they have always had to enforce contracts notwithstanding Section 301 of the Labor-Management Relations has been held in several Federal cases,” enumerating the ones just indicated. The Alcoa case decided that the plaintiff there, under the circumstances of that case, was not entitled to injunctive relief in the United States District Court. In the Associated Telephone Co. case Federal jurisdiction was refused because, inter alia, the plaintiff “had not alleged it was engaged in a business affecting interstate commerce.” The Castle & Cooke case held that Congress “did not intend to change or remove the existing limitations on jurisdiction imposed by the Norris-LaGuardia Act to permit District Courts to hear injunction cases against labor organizations, even though they should arise out of violations of labor relations contracts.” Holding that the Federal Court may not issue an injunction because of certain limitations is far from saying that the State courts have the power to grant injunctions where interstate commerce is involved. The question as to whether, where unfair labor practice is charged in interstate employment, as it is in the case at bar, the State is not ousted of jurisdiction because of the intercepting jurisdiction of the National Labor Relations Board, was not considered in any of the three cases cited by the Majority.
Offer to prove Violation of Agreement
At the trial in the court below the defendants attempted to show that the plaintiffs had themselves violated the Agreement and, therefore, under the pro*345visions of Pennsylvania’s Labor Anti-Injunction Act of 1939 (43 PS Sec. 206d(a)), they were barred from obtaining an injunction. The record reveals the following: “Mr. Freedman: I offer to prove that the Philadelphia Marine Trade Association violated the agreement in locking out local 1291 of the ILA on several occasions during the period this contract has been in existence. The Court : But they have been working there ever since haven’t they? Me. Feeedman: That is my offer of proof, sir. The Court: Up to the present inquiry they have been working. They have not been locked out now. They want them to go to work and they don’t do it. Me. Feeedman : I am offering to prove that on several occasions during this past year— Me. Rhoads: I object. The Couet: The objection is sustained. Me. Feeedman: Exception. The Couet: I give you an exception, yes.”
It will be noted here that when the attorney for the defendants sought to prove that the plaintiffs had violated the Agreement the Court interposed with a factual observation which was not warranted because, firstly, the hearing had not terminated and, secondly, the observation was not germane to counsel’s offer. Mr. Freedman’s offer came strictly within Section 206(d) of the Anti-Injunction Act which, in stating situations where injunctions may be entertained, specifically excepts: “Provided, however, That the complaining person has not, during the term of the said agreement, committed an act as defined in both of the aforesaid acts as an unfair labor practice or violated any of the terms of said agreement.”
The Majority treats this serious matter almost, as lightly as did the court below. The Majority says: “Defendants complain that the court refused to admit evidence designed to show that plaintiffs had violated the agreement on former occasions, but such evidence *346would clearly have been irrelevant in view of the fact that the agreement admittedly had continued in full force and effect down to the time of the occurrences giving rise to the present litigation.” The fact that the Agreement was in full force and effect had no bearing on the question whether the plaintiffs had violated its provisions. The Act specifically states that the plaintiffs are not entitled to an injunction if they themselves violate the agreement. Did the plaintiffs violate the agreement, or did they not? That was a question which the Chancellor was required to decide under the specific wording of the statute. If the plaintiffs could not show clean hands, they were not entitled to an injunction. The defendants claimed unclean hands. The lower court asserted and this Court affirmed irrelevancy. I believe the offer was most relevant, and, in view of the defendants’ charges, it was imperative that the plaintiffs display their hands for inspection.
Negotiation and Arbitration
I cannot agree with the Majority’s interpretation of the Agreement in litigation. Paragraph 11 (d) of that Agreement provides, inter alia: “In the event that technological advancements in machinery or methods in the future are introduced by the employers, the number of men thenceforth to be employed for handling the particular commodities shall be the subject of negotiation between the sub-committee herein created.” This language of this provision is clear, unequivocal and conclusive. It cannot fall within Section 28 which states, inter alia: “The Impartial Arbitrator shall have unlimited authority in resolving any issues submitted to him, and shall likewise have unlimited authority to establish his own rules of procedure provided that he shall have no authority to change any of the terms or conditions of this agreement."* For the Arbitrator *347to specify the number of men that are to be employed when technological advancements are involved is to run directly counter to Paragraph 11(d) which categorically states that the number of men to be employed for handling particular commodities is to be determined by the sub-committee through negotiation.
Negotiation and arbitration are obviously two different things and, as wishful as the plaintiffs might be, in desiring to see an arbitrator cleave with arbitrary ax through the whole bone of contention, they are nevertheless bound by the contract which they signed. The displacement of men by the introduction of new machinery is a serious problem which engages the furrowing thought of the wisest men of the era in the worlds of business, management, labor, economics and sociology. Humanity welcomes every invention which dries up the sweat of the working man and offers him a more leisurely hour in the sunshine of physical comfort and release from back-breaking toil. However, not every new rearrangement of electrons, pistons, valves, wheels and gears of itself necessarily advances mankind on the march to prosperity and happiness for all. What may be gained in one field of worthy desire may be lost in another.
Both management and labor recognize this sociological-scientific phenomenon and, accordingly, in many contracts, as is true in this case, it is agreed that when the technological giant appears, all persons concerned are to deliberate on whether his metallic cloak covers the heart of a Samaritan or a Frankenstein. Since management and labor are both seeking the same thing, namely, a profitable return on monetary and muscular investment, it is happily certain that with a genuinely sincere spirit of cooperation hovering over the table of negotiation, a mutually satisfactory accord can and must be achieved. This is the *348intention embodied in Sec. 11(d) of the contract. Simple and unadorned as are the words in that section, they nonetheless breathe the spirit of the Golden Rule which can do more for justice than all the statutes and decrees promulgated since the days of Justinian. Neither party to the Agreement believed that so complicated, delicate and momentous a problem as unemployment through technology could be settled by a solitary arbitrator’s intervention. Both apparently believed, and praiseworthily so, that a just and fair solution of the dilemma could be achieved through a patient and painstaking untying of the Gordian knot rather than a violent slashing through it, leaving numerous unravelling ends in the form of strikes, lockouts, business stagnation, melancholy and ruin.
A question similar to the one at bar arose in 1906 in the case of Henry v. Lehigh Valley Coal Co., 215 Pa. 449, 451. The contract there had to do with a mining operation and provided for arbitration in the event of differences between the parties. It also. contained a clause which said that if a question arose as to the payment by the lessee of certain unmined coal, three mining engineers were to determine the amount of the coal on the property “by actual examination and testing of all the veins.” In interpreting the contract, this Court declared that in spite of the general arbitration provision the special mining-engineer-examination clause provided for “a special tribunal, to settle a special subject of dispute”: “Notwithstanding, therefore, the generality of the language of clause 12 that any differences arising between the parties in reference to any matter relating to the agreement should be referred to three disinterested persons, it cannot be held to include a special subject of difference for which a different, special and peculiarly appropriate tribunal had been already provided.”
*349In a similar manner in the case at bar the parties agreed upon a special tribunal, a six-member committee, to negotiate the matter of all problems attendant upon technological improvements, excluding the arbitrator from this forum of dispute completely.
To allow the arbitrator here to determine the issue involved is to authorize him to alter the terms of the agreement; this, in the face of the specific prohibition in Article 28, to wit, “he shall have no authority to change any of the terms or conditions of this agreement.”
It is by no means established procedure that the arbitrator must and will take over all issues arising in the interpretation of the technological provision in the contract. It was testified at the trial that in 1954 one of the plaintiffs, the Philadelphia Marine Trade Association, sought to utilize the arbitration services of Father Comey when the controversy involved the installation of what Avas known as a “slushing machine,” an apparatus designed to empty ore from the hold of ships. Father Comey decided that the issue was not one for arbitration but one for negotiation and the matter was actually settled by negotiation.
The Chancellor’s Attitude
It is commonplace to say that before a judge takes up the hearing of a cause he should, to the extent that it is humanly possible, put aside all preconceived notions on the merits of the controversy. The record here suggests that the Chancellor, instead of removing any coat of fixed impressions, donned several more as the trial progressed. His task was to ascertain whether the Agreement really required the defendants to arbitrate the differences between them and the plaintiffs. The Chancellor, however, assumed from the beginning that arbitration was imperative. Thus: “The Court: If the people involved were negotiating and they se*350lected their arbitrator, Father Comey, as the contract requires, the ease would not be here. Me. Freedman : I object to your Honor’s statement ‘as the contract requires.’ Your Honor has not even examined the contract. The Court : Well, the contract has just been read to me that where there is a dispute, they have to present it to some grievance committee and when they cannot agree, they hare to submit the matter in dispute to Father Gomey. Isn’t that the situation?”
Also: “The Court : Go ahead. These people should be down there working and earning a living. Mr. Freedman: And I take exception to your Honor’s remarks and I again ask that you disqualify yourself from hearing this case because that is further evidence that you have already prejudged the case. The Court: Not at all. You hare an agreement there that Father Gomey is your arbitrator and you just ignore it. Mr. Freedman : I again object to that and ask that you disqualify yourself, again because it indicates that you are prejudging the ease. The Court: Not at all.”
The Chancellor’s treatment of defendants’ counsel was as unfortunate as it was uncalled-for. For instance, he charged the defendants’ lawyer with misleading the defendants. This is a serious imputation and cannot be supported by the record. There is nothing in the testimony to even remotely suggest that Mr. Freedman Avas doing other than properly protecting the interests of those he was ably representing. I see no justification for the Court’s animadversions reflected in the following: “The Court: I think these people are being very badly misled. Mr. Freedman: And I again ask your Honor to disqualify yourself. The Court: No, no. Mr. Freedman: And I object to your Honor’s statement. The Court: You can object to it all you want. That is as plain as the nose on anybody’s face. Mr. Freedman: Your Honor knows, and *351you asked me the question before — The Court: You would serve your clients better if you would tell them to abide by their agreement and go to Father Gomey— Mr. Freedman: Your Honor knows — The Court: Let me finish. Go to Father Gomey and submit their argument to him — and he may decide in their favor — instead of making a court case out of it. Mr. Freedman : I object to your Honor telling me what to do. I have a right to use my own judgment and I ask your Honor to limit your consideration to this case. The Court: I am not telling you what to do. Mr. Freedman : You just did. The Court : I am telling you that these litigants would be better off if they would abide by their agreement.”
With equal disregard for the respect due all members of the Bar, the Chancellor charged counsel with trying to “find ways and means and loopholes” to avoid an obligation: “The Court : Look here, you have better sense than that. What is the purpose of putting in the agreement the provision about submitting all matters in dispute to Father Comey? The very purpose is to try to keep disputes out of the courts. Mr. Freedman: Well, your Honor knows — The Court: Wait a minute. Let me finish. It seems to me that you are trying to find ways and means and loopholes to get out of it. Mr. Freedman: I object to your Hon- or’s statement — The Court: You can object to it, but that is my opinion. Mr. Freedman: It again indicates your Honor’s frame of mind. The Court: Not at all. I remember the last litigation and that is exactly what you are trying to do.”
Although it is difficult to believe that the Chancellor would deliberately close his ears to legitimate argument in a case, yet the record here shows that the Chancellor declared he would refuse to listen: “By Mr. Freedman : Q. Did not the Philadelphia Marine Trade *352Association from time to time during the past year refuse to give employment to the longshoremen members of Local 1291, this union, and all other members of the International Longshoremen’s Association? Mr. Rhoads: I object to that. It is the same question. The Court: The objection is sustained. There was a right to go to Father Gomey and get redress, if necessary. Mr. Freedman: I take exception to your Honor’s remarks. The Court: Well, your question certainly is not pertinent here. Mr. Freedman : If your Honor will listen to me, perhaps you will change your mind. The Court: I will not listen. You put your questions to him.”
It appears to me, as the above illustrations would indicate, that the defendants failed to receive the impartial hearing to which they were entitled under our Constitution, the laws of the land and all traditions of fairness and undeviating impartiality which govern proceedings in our courts. Every lawyer has the right to be treated with courtesy, listened to with attention and replied to with deliberation. As I read the record, the Trial Judge here failed to observe these tenets and, for that reason, added to what I have further observed on the various questions involved, I would reverse.

 Italics throughout, mine.


 All italics, mine.